Exhibit 32.1 DUTCH GOLD RESOURCES, INC.; CERTIFICATION PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of Certified Services, Inc. on Form 10-QSB for the quarterlyperiod endedSeptember 30, 2003, as filed with the Securities and Exchange Commission on November 8, 2007 (the "Report"), the undersigned, in the capacities and on the dates indicated below, each hereby certify pursuant to 18 U.S.C.section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Company’s Quarterly Report on Form 10–QSB for the quarter ended September 30, 2003, as filed with the U.S. Securities and Exchange Commission on the date hereof (the “Report”), fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. This Certification is signed on November 8, 2007. /s/Daniel W. Hollis Daniel W. Hollis Chief Executive and Financial Officer Dutch Gold Resources, Inc.
